  Case 3:18-cr-02252-JLS Document 69 Filed 12/11/20 PageID.608 Page 1 of 2

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA
                                                          Case No. 18CR2252-JLS

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 CHARBEL YOUSSEF AZZI MAYMES

       Upon motion of the defendant for a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A) (ECF No. 59), and after considering the applicable factors provided in 18 U.S.C. §

3553(a) and the applicable policy statements issued by the Sentencing Commission,

       IT IS HEREBY ORDERED that the motion is DENIED after complete review of the

motion on the merits.

       FACTORS CONSIDERED:

       The Court finds that Defendant has failed to establish that his current medical condition

presents an extraordinary and compelling basis for relief under Section 3582(c)(1)(A)(i).

Defendant is 28 years old and currently classified as a care level 1 inmate at the Bureau of

Prisons. Although Defendant has a history of childhood respiratory problems, neither his

Presentence Report nor his prison medical records support the existence of a medical condition

that would place him at increased risk of severe illness from COVID-19. Although Defendant

contracted pneumonia in November 2019, it appears that he satisfactorily recovered. A physical

examination in June 2020 indicates that Defendant’s lungs were clear and within normal limits.

ECF No. 68 at 48. The Court is not persuaded that Defendant is “suffering from a serious

physical or medical condition…that substantially diminishes the ability of the defendant to
  Case 3:18-cr-02252-JLS Document 69 Filed 12/11/20 PageID.609 Page 2 of 2




provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover.” USSG § 1B1.13, App. Note 1(A)(ii)(I).

       Accordingly, Defendant’s Motion to Reduce Sentence under 18 U.S.C. §

3582(c)(1)(A)(i) is DENIED.

       IT IS SO ORDERED.

Dated: December 11, 2020




                                                2
